     Case 19-13300      Doc 82    Filed 11/20/19 Entered 11/20/19 15:01:52        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                    Ch. 11
    Debtor                                       19-13300-FJB


                                              Order

MATTER:
#64 Motion filed by Creditors Marisa Braga Tauro, William B. Tauro for Relief from Stay Re:
Lawsuit in Middlesex County Superior Court- Woburn, Docket Number 1881CV02227

Denied without prejudice. It appears that the moving attorney is not admitted to practice in the
U.S. District Court, of which this court is a division. See MLBR 9010-1(d) and (f).

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 11/20/2019
